Citation Nr: 0933119	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral knee 
disability, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1972 
to July 1974 and August 1974 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO continued previous 
denials of claims for service connection for right and left 
knee conditions.  

In September 2008, the Veteran testified before the 
undersigned at a hearing.  The transcript has been associated 
with the file.  


FINDINGS OF FACT

1. In a January 1995 decision, the RO continued and confirmed 
a prior denial of service connection for a bilateral knee 
disability.  

2. Evidence received since the January 1995 decision raises a 
reasonable possibility of substantiating the claim of service 
connection for a bilateral knee disability, to include 
arthritis.  

3. A clear preponderance of the evidence is against a finding 
that any current knee disability, to include arthritis, is 
related to service.  


CONCLUSIONS OF LAW

1. The January 1995 decision that denied service connection 
for bilateral knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1994); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2. Evidence received since the January 1995 decision is new 
and material and the service connection claim for a bilateral 
knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

3. A bilateral knee disability, including arthritis, was not 
incurred in or aggravated by service and may not be presumed 
to be incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In January 2005, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  The AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  In April 2008, the 
Veteran was informed of the type of evidence necessary to 
establish the degree of disability and an effective date 
prior to the initial adjudication of his claim.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During this appeal, the Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  This decision established additional requirements 
with respect to the content of VA notice for claims to 
reopen.  Without deciding whether the notice and development 
requirements of Kent have been satisfied in the present case, 
it is the Board's conclusion that the case does not preclude 
the Board from adjudicating this portion of the Veteran's 
claim.  The Board is taking action favorable to the Veteran 
by reopening the claim of service connection for a bilateral 
knee disability.  See, Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available medical 
records have been secured.  The Veteran was given a pertinent 
VA examination in August 2005.  

II. New and Material Evidence Claim

        A. Legal Criteria

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

        B. Analysis

The RO denied the Veteran's claim of service connection for 
bilateral knee disability in January 1995.  The Veteran did 
not file a notice of disagreement and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (1994).  The claim for entitlement to service 
connection for a bilateral knee disability may be reopened if 
new and material evidence is submitted.  Manio, 1 Vet. App. 
140.  

At the time of the January 1995 decision, the evidence in the 
claims file consisted of service treatment records.  

Evidence received since the January 1995 decision includes 
private medical records, an August 2005 VA radiology report 
and examination, a December 2006 statement of the Veteran and 
a September 2008 hearing transcript.  In particular, an April 
2004 positive etiology opinion from the Veteran's private 
treating physician has been submitted.  Other private records 
from 2004 also show the Veteran has been receiving treatment 
for his bilateral knee disability.  

The Board finds that new and material evidence has been 
received since the January 1995 rating decision.  Significant 
evidence includes the April 2004 opinion from the Veteran's 
private treating physician and 2004 private records showing 
ongoing treatment for a bilateral knee disability.  This 
evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the service connection claim; it 
helps to show a nexus to service and to show continuity of 
symptomatology.  It raises a reasonable possibility of 
establishing the claim.  38 C.F.R. § 3.156(a).  The evidence 
is considered new and material and the claim for service 
connection for a bilateral knee disability.  

As the Board has determined that new and material evidence 
has been submitted for the Veteran's service connection claim 
for a bilateral knee disability, it is necessary to consider 
whether the Veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  In this case, the 
January 2005 letter provided the Veteran with the laws and 
regulations pertaining to consideration of the claim on the 
merits.  He has been notified of the evidence necessary to 
establish the claim on the merits and what evidence VA would 
obtain and what evidence he needed to provide.  The Veteran 
has provided argument addressing his claim on the merits and 
was given a hearing.  Accordingly, the Board finds that the 
Veteran would not be prejudiced by its review of the merits 
at this time.  See, Bernard, 4 Vet. App. at 394.  



III. Service Connection Claim

        A. Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition, where a veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

        B. Analysis

In his December 2006 statement and substantive appeal, the 
Veteran stated he was treated for knee problems while on 
active duty.  In the late 1990s, he also claimed he was 
treated for knee problems but was told that knee problems 
were a sign of getting old.  His knee pain has increased from 
that time.  He stated that the evidence should show that the 
problem started on active duty.  

At the September 2008 hearing, the Veteran stated he was a 
driver of heavy trucks in service and jumped in and out of 
the trucks a lot.  (Transcript, p 4.)  He also said he could 
walk "maybe" a half mile.  (Transcript, p 8.)  The Veteran 
asserted that his private doctor looked at his VA records 
before giving his positive etiology opinion (Transcript, 
p12.)  

An August 1979 service treatment triage note of acute medical 
care shows the Veteran had been suffering from right knee 
pain for the past 6 months.  He reported no injury.  He 
stated he had been seen for this problem numerous times 
without results.  No effusion or discoloration was noted, but 
crepitus with range of motion was found.  The Veteran stated 
there was pain on the inside of his knee with flexion.  He 
was referred to the orthopedic clinic.  

The August 1979 orthopedic clinic record showed that the 
Veteran reported a four-year history of vague right knee pain 
with popping, locking, and a sensation of swelling.  There 
was no effusion.  He had full range of motion and the knee 
was stable.  An X-ray was within normal limits.  The 
assessment was mild chondromalacia patella.  There was a 
small possibility of a tear of the post-horn medical 
meniscus.  He was given a profile for 60 days and told not to 
do any squatting or deep knee bends.  He was also referred to 
physical therapy.  A December 1979 service treatment record 
shows the Veteran went in for treatment due to right leg 
numbness; the right knee was stable.  

An April 1981 triage note of acute medical care showed the 
Veteran came in with other complaints, but reported knee 
pain.  This record shows the Veteran was previously diagnosed 
with chondromalacia.  A September 1981 service treatment 
record shows the Veteran complained of pain and numbness of 
the left knee "off and on."  Physical examination showed 
the left knee to be tender in one sport with no swelling or 
discoloration.  An assessment was possible arthritis or 
chondromalacia.  

In March 1990, the Veteran received a medical examination 
because he was over 40; the report showed no complaints 
regarding the knees.  In February 1994, his retirement 
examination only showed a past history of swelling of the 
right knee which was noted: "resolved currently."  

A February 2004 private doctor's note states that the Veteran 
had a history of degenerative joint disease since he was in 
military and he currently complained of increased pain and 
decreased mobility secondary to arthritis.  The doctor 
reported treating the Veteran for arthritis in the knees and 
right wrist.  An X-ray of the right knee from the same month 
showed an impression of a "3 to 4 millimeter radiopaque 
linear density just posterior to distal femur."  This object 
may have represented a metallic foreign body or possible 
artifact.  A March 2004 magnetic resonance imaging record 
(MRI) of the left knee was unremarkable.  

An April 2004 private record shows that the Veteran's biggest 
complaint was bilateral knee pain.  He suffered no injury, 
but his knees had worsened over the years.  Medications 
helped reduce pain.  The negative left knee MRI was noted.  
Physical examination showed that the knees were unremarkable 
(McMurray and knee compression tests were negative).  He did 
have decreased active range of motion with flexion on the 
left at 100 degrees and right at 105 degrees.  The doctor 
concluded that there did not appear to be a ligament or 
meniscus involvement relating to the knee pain, but the 
Veteran did have some muscular restrictions limiting range of 
motion and adding to pain.  Another note from the same month 
written by the Veteran's doctor stated that he has 
degenerative changes in his knees which are likely related to 
his 20 years of military service.  

A May 2004 private physical therapy note states that knee 
pain has not gotten any better and the Veteran's range of 
motion has decreased since the start of therapy.  

The Veteran was given a VA examination in August 2005.  The 
claims file and electronic medical records were reviewed.  
The Veteran reported taking pain medication for his knees and 
stated that his right knee was worse than his left.  He was 
employed as a driving instructor.  Physical examination 
revealed a range of motion of 1 to 125 degrees with pain for 
both knees.  No laxity was found, but crepitus was noted.  
Mild joint line tenderness was found on the lateral aspect of 
the left knee only.  There was not evidence of any swelling, 
effusion, increased heat or redness.  It was concluded that 
there was no clinical evidence to support a diagnosis of 
chronic knee pain or degenerative joint disease of the right 
or left knee.  

An August 2005 VA radiology report showed very early 
osteoarthritic changes at both patellofemoral joints with 
slight narrowing of the joint spaces.  Femorotibial joints 
appear normal on both sides.  

The VA examiner opined that it was less likely that the 
Veteran's current knee complaints are related to his 
temporary intermittent treatment for his knee condition from 
active duty.  The reason given for this opinion was that no 
radiologic or MRI findings suggested degenerative changes or 
ligamentous or tendinous injury that was unusual for the 
Veteran's age.  

The presumption does not apply in this case as no evidence 
has shown that the Veteran's disability became manifest to a 
degree of 10 percent or more within one year from date of 
separation.  38 U.S.C.A. § 1113.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's currently diagnosed 
bilateral knee disability is related to his service.  The 
Board relies on the VA examiner in coming to the conclusion 
that the currently diagnosed bilateral knee disability is not 
related to service.  The VA examination report reflects that 
the claims file and medical records were reviewed in detail, 
the Veteran was given a physical examination, he was 
interviewed and X-rays were reviewed.  The examiner supported 
the opinion with factually articulate and sound reasoning; 
the examiner noted that the Veteran's knee treatment in 
service was temporary and intermittent and that objective 
evidence did not show that the current state of the Veteran's 
knees was beyond that of a person of the Veteran's age.  The 
Board finds the examiner's opinion to be highly probative 
under Nieves-Rodriguez, 22 Vet. App. at 304.  

In contrast, the private doctor's opinion from April 2004 
does not provide any reasons for concluding that the 
Veteran's "degenerative changes" are likely related to 
service.  The doctor's note reflects the Veteran is receiving 
current treatment and refers to a physical therapy note (from 
May 2004).  Neither the opinion nor the note gives any 
reasoning for the conclusion that the current bilateral knee 
disability is related to service.  As a result, the April 
2004 opinion is considered less probative.  

The Veteran is competent to state that he has had knee pain 
since service, but he is not competent "to testify that to 
the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed 
with."  Clyburn v. West 12 Vet. App. 296, 301 (1999) 
(citations omitted).  As a result, the Veteran is not 
competent to comment on the cause of his knee pain or whether 
currently diagnosed disability is related to service.  As for 
continuity of symptomatology, the Veteran is competent to 
state he has had knee pain since service.  At the Board 
hearing the Veteran stated that he had been receiving 
treatment at a military hospital since service (Transcript, p 
5), however, a March 2008 document from the military hospital 
states that no treatment records were received for a period 
during the mid to late 1990s.  The lack of records weighs 
against his claim of continuous treatment.  Despite his 
claims of continuous symptomatology, the weight of the 
evidence is against the claim in terms of continuity of 
disability.  

A clear preponderance of the evidence is against the 
Veteran's claim for service connection for a bilateral knee 
disability.  See, 38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Service connection for a bilateral knee disability, to 
include arthritis, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


